Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
Status of the Application
Claims 1-20 cancelled.
Claims 21-37 are pending in this application.
Election/Restrictions
Applicant's election of Group/Invention I and Species 5 to claims 1-11 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  Thus, the election/restriction is made Final.
Accordingly, claims 25-26, 28 and 30-37 have been withdrawn as non-elected claims. 
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawanishi et al. (US. Pat. 7,239,763).
Regarding claim 21, Kawanishi et al. anticipate a variable optical filter comprising: a tunable optical splitter comprising an input waveguide and n output waveguides (e.g. left side Y-coupler/splitter of MZc), for controllable power-splitting of an input optical signal between the n output waveguides, wherein n is an integer >2; a tunable optical combiner (e.g. right side Y-coupler/splitter of MZc) comprising n input waveguides and an output waveguide, for controllable power-combining of split optical signals at the n input waveguides of the tunable optical combiner into an output optical signal in the output waveguide of the tunable optical combiner; and at least one Mach-Zehnder (MZ) interferometer (102 or 103) optically coupled between an output waveguide of the n output waveguides of the tunable optical splitter and an input waveguide of the n input waveguides of the tunable optical combiner, wherein the at least one MZ interferometer comprises a pair of path waveguides having different optical path lengths (Fig. 7).

    PNG
    media_image1.png
    336
    468
    media_image1.png
    Greyscale

Reproduced/annotated from US. Pat. 7,239,763.
Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Myers et al. (US. Pat. 6,407,846).
Regarding claim 21, Mayers et al. anticipate a variable optical filter comprising: a tunable optical splitter comprising an input waveguide (e.g. a waveguide for inputting light from source 18) and n output waveguides (28, 30), for controllable power-splitting of an input optical signal between the n output waveguides, wherein n is an integer >2; a tunable optical combiner (32) comprising n input waveguides and an output waveguide, for controllable power-combining of split optical signals at the n input waveguides of the tunable optical combiner into an output optical signal in the output waveguide of the tunable optical combiner; and at least one Mach-Zehnder (MZ) interferometer (e.g. a MZI belong to either 28 or 30) optically coupled between an output waveguide of the n output waveguides of the tunable optical splitter and an input waveguide of the n input waveguides of the tunable optical combiner, wherein the at least one MZ interferometer comprises a pair of path waveguides having different optical path lengths (Fig. 2).

    PNG
    media_image2.png
    482
    695
    media_image2.png
    Greyscale

Reproduced from US. Pat. 6,407,846.

EXAMINERS NOTE: A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804,807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278,280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. For instance, the limitation of “…wherein the tunable optical splitter and the tunable optical combiner comprise a same double-pass 1xn optical coupler, wherein the at least one MZ interferometer is optically coupled to the double-pass 1xn optical coupler and further comprises a mirror for reflecting light propagating in the path waveguides to propagate back through the same respective path waveguides; the variable optical filter further comprising an optical circulator or a directional coupler optically coupled to the double-pass 1xn optical coupler”, distinguish over the prior arts of record.
It is the examiner opinion that prior art taken alone or in combination does not disclose or render obvious to the claimed limitation discussed above.
Claims 22-23, 27 and 29 are also objected as depending on claim 24.

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Kawanishi et al. (US. Pat. 8,270,780)
Sugiyama et al. (US. Pub. 2015/0234252)
Falk et al. (US. Pat. 5,033,016).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung Lam whose telephone number is 571-272-9790.  The examiner can normally be reached on M - F    08:30 AM - 05:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hung  Lam/
Patent Examiner, Art Unit 2883



	/KAVEH C KIANNI/            Primary Examiner, Art Unit 2883